        Case 1:20-cv-07523-VM Document 27
                                       29 Filed 11/18/20
                                                11/19/20 Page 1 of 12
                                                                   11


                                                                             J137-4230
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 E. Mishan & Sons, Inc.                                             
                                                                     
                                                                         
                                                                          
                                                                             
                                                                    
 and BHH LLC,

                     Plaintiffs,               Civil Action No. 1:20-cv-7523-VM

               v.

 RSA Group, LLC,
 d/b/a As Seen On TV Pros,

                     Defendant.




       FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION ORDER


                                   DEFINITIONS


 I.    Plaintiffs’ Registered Trademarks:

Mark                Reg. No.       International Class/Goods
PAW PERFECT         5,836,200      IC 008: battery-powered pet grooming products,
                                   namely, pet nail filers, pet nail trimmers and pet
                                   nail grinders
CAR CANE            4,897,344      IC 012: non-mechanized hand-held device for
                                   insertion into striker pin opening of vehicle to help
                                   a person getting in or out of vehicle
BELL+HOWELL         5,669,096      IC 009: sunglasses, video camcorders, tripods,
                                   headphones,     in-ear     headphones,    image
                                   projectors, sound amplifiers, battery chargers,
                                   solar-powered battery chargers; camera lenses;
                                   telescopic lens sights; lenses for mobile phone
                                   cameras; zoom lens for smartphone cameras
                                   IC 011: flashlights, LED flashlights; LED
                                   landscape lights, laser light projectors, landscape
                                   lighting installations in the nature of landscape
                                   laser light projectors for displaying colors,
    Case 1:20-cv-07523-VM Document 27
                                   29 Filed 11/18/20
                                            11/19/20 Page 2 of 12
                                                               11




                            decorative images and patterns via discs bearing
                            images; lighting fixtures shaped as discs; solar-
                            powered all-weather lights; solar cell lighting
                            apparatus, namely, outdoor solar cell powered
                            lighting units and fixtures; reading lights; spot
                            lights for household illumination; lanterns for
                            lighting and electric lanterns; electric and battery-
                            operated night lights; light bulbs, LED lighting
                            fixtures in the nature of light bars for outdoor and
                            indoor uses; flexible lights, namely, lights mounted
                            on flexible shafts for use as reading lights and
                            work lights; LED light bulbs, portable battery-
                            operated utility lights for indoor and outdoor use;
                            humidifiers
                            IC 021: ultrasonic pest repellers, devices for pest
                            and vermin control, namely, electromagnetic pest
                            repellers
               5,631,839    IC 009: sunglasses, video camcorders, tripods,
                            headphones,     in-ear     headphones,    image
                            projectors, sound amplifiers, battery chargers,
                            solar-powered battery chargers; camera lenses;
                            telescopic lens sights; lenses for mobile phone
                            cameras; zoom lens for smartphone cameras
                            IC 011: flashlights, LED flashlights; LED
                            landscape lights, laser light projectors, landscape
                            lighting installations in the nature of landscape
                            laser light projectors for displaying colors,
                            decorative images and patterns via discs bearing
                            images; lighting fixtures shaped as discs; solar-
                            powered all-weather lights; solar cell lighting
                            apparatus, namely, outdoor solar cell powered
                            lighting units and fixtures; reading lights; spot
                            lights for household illumination; lanterns for
                            lighting and electric lanterns; electric and battery-
                            operated night lights; LED lighting fixtures in the
                            nature of light bars for outdoor and indoor uses;
                            flexible lights, namely, lights mounted on flexible
                            shafts for use as reading lights and work lights;
                            LED light bulbs, portable battery-operated utility
                            lights for indoor and outdoor use; humidifiers
                            IC 021: ultrasonic pest repellers, devices for pest
                            and vermin control, namely, electromagnetic pest
                            repellers
EMSON          5,516,574    IC 011: humidifiers; electric hair dryers; flashlights;


                                  2
        Case 1:20-cv-07523-VM Document 27
                                       29 Filed 11/18/20
                                                11/19/20 Page 3 of 12
                                                                   11




                                  battery-operated lights, namely, portable utility
                                  lights, night lights, pocket search lights and lights
                                  that can be placed on surfaces where other light
                                  sources are unavailable; electric grills; electric
                                  countertop convection ovens and combined
                                  halogen, infrared and convection ovens; oil-free
                                  electric fryers; electric lighting fixtures for use in
                                  the garden; solar-powered lights; laser light
                                  projectors, namely, stand-alone light projection
                                  fixtures for decorative residential usage, excluding
                                  industrial or commercial uses; lanterns for lighting
                                  IC 017: watering, lawn and garden hoses
BELL+HOWELL          5,615,759    IC 011: LED landscape lights; solar-powered all-
DISK LIGHTS                       weather lights; solar light fixtures, namely, outdoor
                                  solar powered lighting units and fixtures; outdoor
                                  lighting, namely, landscape and walkway lighting
                                  fixtures
                     4,621,979    IC 009: anti-intrusion alarms, headphones, sound
                                  amplifiers; Audio speakers, battery chargers, ear
                                  buds, intercoms, electric door bells
BETTERBRELLA         5,261,179    IC 018: umbrellas

 II.   Plaintiffs’ Common Law Trademarks:

Mark                              Goods
TACLIGHT                          flashlights ;lanterns
TACLIGHT PRO                      flashlights
NUTRI CHOPPER                     handheld kitchen slicer
TACGLASSES                        sunglasses
FLIP-UP TACGLASSES                sunglasses
TACAMPLIFIER                      sound amplifiers

III.   Plaintiffs’ Trade Dress:

       PAW PERFECT (Product) Trade Dress; and

       CAR CANE (Product) Trade Dress




                                        3
         Case 1:20-cv-07523-VM Document 27
                                        29 Filed 11/18/20
                                                 11/19/20 Page 4 of 12
                                                                    11




IV.    Plaintiffs’ Registered Copyrights:

 Copyright Reg. No.                                  Description
 VA 2-147-555                                        PAW PERFECT Packaging
 PA 2-082-400                                        TACLIGHT Lantern Infomercial
 VA 2-096-773                                        DISK LIGHTS Packaging
 PA 2-082-398                                        TACGLASSES Infomercial
 PAu 3-922-987                                       FLIP-UP TACGLASSES Infomercial

       This matter comes before the Court by motion filed by Plaintiffs for the entry of final

judgment and permanent injunction by default against Defendant for Defendant’s

trademark infringement, trademark counterfeiting, false designations of origin, false or

misleading representation of fact, copyright infringement, trade dress infringement, unfair

competition, passing off, and false advertising arising out of Defendant’s unauthorized

use of Plaintiffs’ registered and unregistered trademarks, trade dress, and copyrights in

Defendant’s advertising, marketing, promoting, distributing, displaying or offering for sale

and/or selling and/or sale of infringing and counterfeit products.

       The Court, having considered the Complaint, Plaintiffs’ Memorandum of Law, the

Bucci Declaration in Support of Plaintiffs’ Application for Default Judgment, the Ayoob

Declaration in Support of Plaintiffs’ Application for Default Judgment, the Corsello

Declaration in Support of Plaintiffs’ Application for Default Judgment, the Falto

Declaration   in   Support    of   Plaintiffs’   Application    for   Default   Judgment,   the

Zaccaria Declaration in Support of Plaintiffs’ Application for Default Judgment, the

Certificate of the Clerk of the Court stating that no answer has been filed in this action

by Defendant and Plaintiffs’ Final Default Judgment, is hereby ORDERED,

ADJUDGED AND DECREED as follows:




                                                 4
         Case 1:20-cv-07523-VM Document 27
                                        29 Filed 11/18/20
                                                 11/19/20 Page 5 of 12
                                                                    11




  I.   Defendant’s Liability

       Judgment as to liability is granted to Plaintiffs as to all claims properly pleaded

against Defendant in the Complaint (Dkt. # 2).

 II.   Defendant’s Infringement Was Willful

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defendant has

willfully infringed Plaintiffs’ Registered Trademarks, Plaintiffs’ Common Law

Trademarks and Plaintiffs’ Trade Dress under 15 U.S.C. § 1125(a) and 1114 as

applicable; and that Defendant has willfully infringed Plaintiff Emson’s U.S. Copyright

Registration Nos. VA 2-147-555, PA 2-082-400, VA 2-096-773, PA 2-082-398, and PA 3-

922-987.

III.   Permanent Injunction

       A. Trademarks and Trade Dress

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defendant, its

officers, agents, servants, employees, successors and assigns and all persons acting in

concert privity or participation with Defendant, who receive actual notice of this Order are

permanently enjoined and restrained from:

       (a) importing, selling, offering for sale, distributing and/or distributing the products

       accused of infringing Plaintiffs’ Registered Trademarks, Plaintiffs’ Common

       Law Trademarks and Plaintiffs’ Trade Dress (“the Asserted Trademarks and

       Trade Dress”), and any products that are not colorably different from those

       products, and from directly or indirectly infringing the Asserted Trademarks and

       Trade Dress,

       (b) using any other false designation of origin or false description or representation




                                              5
         Case 1:20-cv-07523-VM Document 27
                                        29 Filed 11/18/20
                                                 11/19/20 Page 6 of 12
                                                                    11




       or any other thing calculated or likely to cause confusion or mistake in the mind of

       the trade or public or to deceive the trade or public into believing that Defendant’s

       products or activities are in any way sponsored, licensed, or authorized by or

       affiliated with or in connection with Plaintiffs,

       (c) passing off, inducing or enabling others to sell or pass off any products as

       products of Plaintiffs which products are not made or sold by Plaintiffs, or belonging

       to Plaintiffs, or under the control, supervision or approval of Plaintiffs, or for sale

       under the Asserted Trademarks and Trade Dress, or any other mark or trade dress

       which so resembles the Asserted Trademarks and Trade Dress so as to be likely

       to cause confusion, deception or mistake, and

       (d) transporting, moving, returning, or otherwise disposing of, in any manner, any

       counterfeit products or any other products confusingly similar to Plaintiffs’

       products, or that otherwise bear, contain, display or utilize any of the Asserted

       Trademarks and Trade Dress, any derivation or colorable imitation thereof or likely

       to detract from the Asserted Trademarks and Trade Dress

       (e) that all infringing articles, packages, printed materials, and all plates, molds,

       matrices, and other means of making the same, shall be delivered up and

       destroyed, pursuant to 15 U.S.C. § 1118.

       B. Copyrights

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defendant, its

officers, agents, servants, employees, successors and assigns and all persons acting in

concert privity or participation with Defendant, who receive actual notice of this Order are

permanently enjoined and restrained from:




                                               6
         Case 1:20-cv-07523-VM Document 27
                                        29 Filed 11/18/20
                                                 11/19/20 Page 7 of 12
                                                                    11




       (a) importing, selling, offering for sale, distributing and/or distributing the products

       accused of infringing Plaintiff Emson’s U.S. Copyright Registration Nos. VA 2-147-

       555, PA 2-082-400, VA 2-096-773, PA 2-082-398, and PA 3-922-987 (the

       “Asserted Copyrights”) and any products that are not colorably different from those

       products,

       (b) from directly or indirectly infringing the Asserted Copyrights, and

       (c) from using any artwork, photographs, or other materials of Plaintiffs;

       (d) that all infringing material be impounded and destroyed, pursuant to 17 U.S.C.

       § 503; and

       (e) that Defendant has willfully infringed the Asserted Copyrights pursuant to 17

       U.S.C. § 504.

       C. False Advertising and Unfair Competition

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defendant, its

officers, agents, servants, employees, successors and assigns and all persons acting in

concert privity or participation with Defendant, who receive actual notice of this Order are

permanently enjoined and restrained from:

       (a) utilizing the “As Seen On TV” logo or any variations thereof including the “As

       Seen On TV Pros” name and Logo, in any way in connection with any product not

       substantially advertised on television, on the packaging or in commercial

       advertising or marketing therefor;

       (b) using false advertisements of any kind in connection with the advertisement of

       Defendant’s products; or

       (c) otherwise competing unfairly with Plaintiffs in any manner.




                                              7
         Case 1:20-cv-07523-VM Document 27
                                        29 Filed 11/18/20
                                                 11/19/20 Page 8 of 12
                                                                    11




       D. False Advertising and Unfair Competition Order

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defendant, its

officers, agents, servants, employees, successors and assigns and all persons acting in

concert privity or participation with Defendant, who receive actual notice of this Order are

hereby ordered and directed to:

       (a) remove all instances of the “As Seen On TV” logo or any variations thereof

       including the “As Seen On TV Pros” Logo or any variations thereof, and any

       statements falsely suggesting that Defendant’s products are “As Seen On TV”

       products; and

       (b) file with the Court and serve upon Plaintiffs’ counsel within thirty (30) days after

       entry of judgment a report setting forth in detail the manner and form in which the

       Defendant has complied with the requirements of the injunction and order.

IV.    Damages Awards

   A. Statutory Damages – Counterfeiting Registered Trademarks

       For the use of a counterfeit mark, the Court may award statutory damages in the

amount of: (1) “not less than $1,000 or more than $200,000 per counterfeit mark per type

of goods or services sold, offered for sale, or distributed, as the court considers just,” or

(2) if the use of the counterfeit mark is found to be willful, up to “$2,000,000 per counterfeit

mark per type of goods or services sold, offered for sale, or distributed, as the court

considers just.” 15 U.S.C. § 1117(c).

       In view of Defendant’s willful infringement of their registered trademarks, Plaintiffs

are awarded $25,000/product advertised in connection with a counterfeit registered mark

as follows:




                                               8
          Case 1:20-cv-07523-VM Document 27
                                         29 Filed 11/18/20
                                                  11/19/20 Page 9 of 12
                                                                     11




 Reg. No.             Product(s)                                                 Amount
 PAW PERFECT          PAW PERFECT® Pet Nail Groomers                             $25,000
 5,836,200
 CAR CANE             CAR CANE® Automotive Assistance Device                     $25,000
 4,897,344
 BELL+HOWELL          BELL+HOWELL® TACLIGHT™ Flashlights;                       $100,000
 5,669,096            BELL+HOWELL® TACLIGHT PRO Flashlights;
                      BELL+HOWELL® TACGLASSES Sunglasses;
                      BELL+HOWELL® TACAMPLIFIER Sound
                      Amplifiers
 EMSON                EMSON® TACLIGHT™ Lanterns                                  $25,000
 5,516,574
 BELL+HOWELL          BELL+HOWELL DISK LIGHTS® Solar Powered                     $25,000
 DISK LIGHTS          Exterior Lighting
 5,615,759
 BETTERBRELLA         BETTERBRELLA® Umbrellas                                    $25,000
 5,261,179
 Total Statutory Damages Attributable to Trademark Counterfeiting               $225,000

      B. Statutory Damages – Infringement of Registered Copyrights

        For the infringement of a registered work, the Court may award statutory damages

in the amount of: (1) an award of statutory damages for all infringements involved in the

action, with respect to any one work, for which any one infringer is liable in a sum of not

less than $750 or more than $30,000 as the court considers just or (2) if the Court finds,

that infringement was committed willfully, the Court in its discretion may increase the

award of statutory damages to a sum of not more than $150,000. 17 U.S.C. § 504(c)(1-

2).

        In view of Defendant’s willful infringement of Plaintiffs’ registered copyrights,




                                            9
        Case 1:20-cv-07523-VM Document 27
                                       29 Filed 11/18/20
                                                11/19/20 Page 10 of 12
                                                                    11




Plaintiffs are awarded $25,000 for each registered copyright infringed as follows:


 Copyright Reg. No.                 Description                                    Amount
 VA 2-147-555                       PAW PERFECT Packaging                           $25,000
 PA 2-082-400                       TACLIGHT Lantern Infomercial                    $25,000
 VA 2-096-773                       DISK LIGHTS Packaging                           $25,000
 PA 2-082-398                       TACGLASSES Infomercial                          $25,000
 PAu 3-922-987                      FLIP-UP TACGLASSES Infomercial                  $25,000
 Total Statutory Damages Attributable to Copyright Infringement                   $125,000

   C. Total Damages Award

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would

serve both the compensatory and punitive purposes of the Lanham Act’s and Copyright

Act’s prohibitions on willful infringement, and because Plaintiffs have sufficiently set forth

the basis for the statutory damages award requested in their Memorandum of Law in

Support of its Motion for Default Judgment, the Court finds such an award to be

reasonable and Plaintiffs are awarded statutory damages against Defendant pursuant to

Section 15 U.S.C. § 1117(c) of the Lanham Act and Sections 17 U.S.C. § 504(c)(1-2) of

the Copyright Act as follows, plus post-judgment interest, as follows:

 Statutory Damages for Trademark Counterfeiting - 15 U.S.C. § 1117(c)             $225,000
 Statutory Damages for Copyright Infringement - 17 U.S.C. § 504(c)(1-2)           $125,000
 Total Damages Award                                                              $350,000

 V.    Attorneys’ Fees and Costs

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would

serve the compensatory and punitive purposes of the Lanham Act’s and Copyright Act’s

prohibitions on willful infringement, and because Plaintiffs have sufficiently set forth the

basis for an award of their reasonable attorneys’ fees and costs as requested in their


                                             10
        Case 1:20-cv-07523-VM Document 27
                                       29 Filed 11/18/20
                                                11/19/20 Page 11 of 12
                                                                    11




Memorandum of Law in Support of their Application for Default Judgment, the Court finds

such an award to be reasonable and Plaintiffs are awarded their reasonable attorneys’

fees of $32,511.90 and costs of $3,329.08 against Defendant pursuant to 15 U.S.C. §

1117(a) and 17 U.S.C. § 505.


VI.   Further Relief

      A.     Any failure by Defaulting Defendants to comply with the terms of this Order

shall be deemed contempt of Court, subjecting Defendant to contempt remedies to be

determined by the Court, including fines and seizure of property; and

      B.     This Court shall retain jurisdiction over this matter and the parties in order

to construe and enforce this Order.




      3ODLQWLIIVDUHGLUHFWHGWRVHUYHWKLVMXGJPHQWRQ'HIHQGDQW



            




                                           11
